Citation Nr: 1225933	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2007 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

The Veteran and his spouse testified at a hearing held at the Muskogee RO before an Acting Veterans Law Judge on June 16, 2009.  A transcript of that hearing is associated with the claims file.  However, the Acting Veterans Law Judge who conducted the hearing is no longer employed by the Board.  As such, the Board provided the Veteran with an opportunity to appear at a hearing before another Veterans Law Judge to whom the Chairman has the authority to reassign the appeal for a decision.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 19.3(b), 20.707.  However, in an April 2012 statement, the Veteran indicated that he did not wish to appear at a hearing and requested that the case be considered on the evidence of record.

The Board issued a decision in May 2011 partially granting the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for PTSD by increasing the evaluation of his PTSD to 50 percent.  The Veteran subsequently appealed the Board's decision denying an initial evaluation in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in December 2011, the Court vacated the May 2011 Board decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  The case has since been returned to the Board for appellate review.



FINDING OF FACT

The evidence of record does not show that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Nonetheless, the RO's March 2007 and June 2008 letters informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased disability rating for service-connected PTSD, including VA treatment records and by affording him VA examinations.  VA has provided the Veteran with multiple VA examinations in conjunction with the claim for increased disability rating to ascertain the current level of the Veteran's service-connected PTSD.  38 C.F.R § 3.159(c)(4).  The Board finds that these VA examinations obtained are adequate as they provide sufficient details to determine the severity of the Veteran's service-connected PTSD and were based upon a physical examination of the Veteran and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the April 2007 VA examination report does not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  

In any event, the Veteran has neither advanced an argument that any of the VA examinations of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted in a March 2007 rating decision, and a 30 percent initial disability rating was assigned effective January 29, 2007 under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Subsequently, pursuant to the Board's May 2011 decision, the RO increased the initial disability rating for PTSD to 50 percent effective January 29, 2007.

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  As will be discussed below, the Veteran's GAF scores have ranged 62 at his April 2007 VA examination, 55 throughout all VA outpatient treatment records, to 54 at his May 2010 VA examination.

The evidence of record, including VA examination reports and VA treatment records, indicates that the Veteran's PTSD symptomatology warrants a disability rating of 50 percent but not higher.

The Veteran was first afforded a VA examination in April 2007.  The Veteran reported that he served in Vietnam as part of a mortar unit that was under fire most of the time.  Furthermore, he stated that the Viet Cong overran his position, and half of his unit was killed.  Lastly, the Veteran stated that a lot of the casualties were men he trained with, who called out to him for help during the attack.

The Veteran reported that his PTSD symptoms began 40 years ago.  Additionally, he reported nightmares, sleeping problems, crying spells, depression, flashbacks of Vietnam, disruptive sleep, anxiety with panic attacks, angry outbursts, isolation, and detachment.  Furthermore, the Veteran reported that the previously stated symptoms occurred constantly.  The Veteran's symptoms affected his total daily functioning by causing him difficulty in developing relationships at work or socially.  Moreover, the Veteran stated that he was unable to tolerate crowds.

Upon examination, the examiner reported that the Veteran's orientation was within normal limits.  Additionally, the Veteran's appearance, hygiene, and behavior were noted as appropriate. Furthermore, his affect and mood were abnormal with a depressed mood, which occurred as often as 21 times per month.  Moreover, the examiner noted that the Veteran cried several times during the interview, and made little eye contact.  Additionally, his speech and communication were within normal limits.  The examiner noted that the Veteran lost his concentration easily.  Moreover, the examiner noted that panic attacks were present and occurred more than once per week.  The attacks included shortness of breath, rapid pulse, dizziness, sweating, feelings of dread, shaking, trembling, and tightness in the chest.  Additionally, the Veteran showed signs of suspiciousness, to include reporting feeling people were watching him, and being skeptical of others motives and intent.  Furthermore, the Veteran reported checking closets and bathrooms, and if doors were locked several times.  The examiner also noted that the Veteran did not report hallucinations, obsessional rituals, or delusions.  Additionally, he noted that the Veteran's thought process was appropriate, judgment was not impaired, and abstract thinking was normal.  Furthermore, he noted that the Veteran's memory was impaired to a moderate degree, due to problems with retention of highly learned material and forgetting to complete tasks.  Moreover, the Veteran reported that he would forget names, events, his age, and appointments.  Lastly, he had passive thoughts of death, but no present plans of suicide or homicide.  The examiner diagnosed the Veteran with PTSD, and assigned him a GAF score of 62.

VA outpatient treatment records showed that the Veteran received treatment for PTSD from March 2008 to December 2009.  The Veteran reported ongoing symptoms, such as nightmares, intrusive thoughts, flash backs, anxiety, depression, and hypervigilance.  Additionally, the mental health records showed that he was prescribed psychoactive medications to help with depression and sleep.  On mental status examinations, the Veteran was alert, fully oriented and fairly groomed.  His speech was slow or fair, and eye contact was fair.  He exhibited very anxious mood; restricted and labile affect; logical and goal-oriented thought process; grossly intact memory; no psychomotor retardation or agitation; and fair insight and judgment.  He denied any suicidal or homicidal ideation, auditory or visual hallucinations, or delusions.  In a December 2009 master treatment mental health plan, the doctor assigned the Veteran a GAF score of 55.

The Veteran presented testimony at a hearing before the Board in June 2009.  The Veteran reported that his job entailed yard work and working with dogs.  Additionally, he noted that he worked alone for both of these jobs.  Furthermore, the Veteran stated that he did not like to be bothered by people, and would rather not be around large groups.  The Veteran reported that he has been married to his wife since 1982.  Moreover, the Veteran's wife reported that he had difficulty talking to even his family members, including his children and grandchildren.  The Veteran reported that he did not have much of a social life.  However, the Veteran's wife stated that they were friends with a couple that would come over to their house and spend time with them.  Furthermore, the Veteran reported panic attacks when a lot of pressure was put on him.  Moreover, the Veteran reported that he did not trust people, and that he was always looking over his shoulder.  Additionally, he reported that he checks the lights and alarm, and walks around the house before going to bed.  Furthermore, the Veteran reported that he was forgetful.  Moreover, the Veteran reported that he had two previous marriages post-service that ended because he had difficulty getting along with others.  Additionally, he reported that he isolated himself and was irritable.  The Veteran's wife reported that she could not sleep in the bed next to him because a lot of time he would throw punches, cry, or make other noises and movements.  Furthermore, the Veteran reported that he was in treatment for PTSD for the past seven or eight months.  Additionally, the Veteran reported that he was a member of DAV, but did not attend their functions.  Lastly, the Veteran reported that he attended church.

The Veteran was afforded another VA examination in May 2010.  The VA examiner indicated that the Veteran's claims file was reviewed prior to the examination.  The Veteran reported ongoing symptoms of PTSD.  The Veteran continued to have nightmares re-experiencing events, which occurred three to four times a week.  He would awaken shaking, scared, and sweaty.  Additionally, the Veteran also re-experienced his stressor events in Vietnam in the form of intrusive thoughts and flashbacks, which occurred on almost a daily basis.  Furthermore, he also experienced ongoing avoidance and numbing phenomena.  Moreover, he avoided reminders such as movies about Vietnam.  Additionally, he avoided conversations and had diminished interest in participating in many activities.  Furthermore, he stayed at home almost all the time and was very limited in social activities, with the exception that he went to church two times a month.  Moreover, he felt detached from other people, and preferred to be alone.  Additionally, he had a hard time being emotionally close to people.  When the Veteran's grandchildren would visit, he indicated that he could not put up with them for more than a little while, and would go to his room and isolate himself.  The examiner noted that the Veteran continued to meet the increased arousal part of the diagnosis and manifestations of PTSD by virtue of his several ongoing phenomena.  Additionally, the Veteran had difficulty with sleep, sleeping only five to six hours of interrupted sleep a night.  Furthermore, he had difficulty concentrating, hypervigilance, and an exaggerated startle response.  Moreover, the Veteran stated that if he goes to a restaurant he sits with his back to the wall.  Additionally, the Veteran worked as a lawn mower and an animal caretaker.  He worked both of these jobs by himself, which was the only way he could manage it.  Furthermore, he indicated that he completed air conditioning and refrigeration training, however, when he tried to get a job in that field after service and nobody would hire him because he was irritable, short-tempered, and had no patience.

The examiner stated that overall, the Veteran's symptom manifestation picture had remained in place and had increased in some respects.  Additionally, the examiner noted that the Veteran was on edge, nervous, and tense almost all the time now, and appeared to be that way throughout the examination.  Furthermore, the Veteran was looking away from the examiner and was obviously tense and uptight during most of the examination.  The examiner also stated that the Veteran was casually dressed.  Additionally, he was moderately oriented as to the time. Furthermore, his mood was restless, and he was frightened and tense a majority of the time.  He averted his gaze and did not make eye contact with the examiner, except for very brief moments.  Moreover, his short-term memory was seen as fair to poor.  The examiner noted that there was no evidence of a thought disorder in the sense of derailment, tangentiality, or circumlocution.  However, the examiner noted that the Veterans' verbalizations were limited and it seemed difficult for him to relate and communicate easily.  The examiner reported that the Veteran did not have any hallucinations or delusions.  Additionally, the Veteran reported flashbacks and hearing occasional noises.  Furthermore, the Veteran reported that he did not have suicidal or homicidal ideation or intent.  After cognitive testing was performed, the examiner concluded that the Veteran had limited verbal analysis skills.  Overall, the examiner noted that the Veteran had some significant impairment of cognitive function, particularly in regards to his abstract ability and concentration in a numeric task.  The examiner diagnosed the Veteran with PTSD with associated depression.  Additionally, the examiner assigned the Veteran a GAF score of 54.  Furthermore, the examiner concluded that the Veteran's PTSD and associated depression produced considerable to severe levels of dysfunction in social and work capacities.

VA outpatient treatment records dated from July to October 2010 reflect that the Veteran continued to receive treatment for PTSD.  The Veteran reported ongoing symptoms, such as poor sleep, nightmares, and flashbacks.  In October 2010, the Veteran reported that he was working 4 days a week and that he tried to keep himself busy.  On mental status examinations, the Veteran was alert, fully oriented, and fairly groomed.  His speech and eye contact were fair.  He exhibited slightly anxious mood; restricted and slightly labile affect; logical and goal-oriented thought process; grossly intact memory; no psychomotor retardation or agitation; and fair insight and judgment.  He denied any suicidal or homicidal ideation, auditory or visual hallucinations, or delusions.  He continued to take psychoactive medications to help with sleep and mood.  The treating psychiatrist assigned the Veteran a GAF score of 55.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent disability rating.  In reaching this determination, the Board finds it significant that the May 2010 VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD with associated depression, and estimated that his GAF score was 54, which, as discussed above, is indicative of moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Furthermore, the Veteran's symptomatology of nightmares; avoidance of thoughts feelings, conversations, activities, places, and people associated with his traumatic experiences; marked problems with insomnia, as evidenced by intermittent waking during the night and difficulty falling asleep; trouble with irritability; hypervigilance, as evidenced by his habit of repeatedly walking the perimeter of his home to check windows and door locks; labile and tearful affect; inability to think; below average immediate and recent memory; recurrent thoughts of death; and weekly anxiety attacks, correspond with a GAF score of 54.

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks; impairment of short-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective social relationships, thereby warranting a 50 percent rating.

However, while a 50 percent rating is warranted, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds it significant that the record is devoid of evidence of obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; nearly continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances, including work or a work-like setting.

In this regard, the Board points out that the Veteran's speech and communication were within normal limits at his VA examinations.  Additionally, the Veteran was reported to be oriented in all spheres, and his appearance, hygiene, and behavior were noted as appropriate at both the April 2007 and May 2010 VA examinations.  The April 2007 VA examiner also noted that the Veteran did not report hallucinations, obsessional rituals, or delusions.  Furthermore, while the Veteran reported to the April 2007 VA examiner that the he had panic attacks approximately once a week, there was no indication from the claims file that the Veteran is in a nearly continuous state of panic.  Moreover, the examiner did not indicate that the Veteran was unable to function independently.  Additionally, although the Veteran reported recurrent thoughts of death at the April 2007 VA examination, he also denied having any suicidal intent or a plan.  Moreover, at his May 2010 VA examination and throughout all VA treatment records dated from March 2008 to October 2010, the Veteran specifically denied having suicidal ideation.  While the Board notes that the Veteran and his wife stated that he had problems with irritability, the record is devoid of evidence indicating that the Veteran has had any periods of violence or any episodes of active aggression.  Additionally, although the Board acknowledges that the Veteran has stated that he did not have much of a social life, the Board points out that the Veteran's wife indicated at the June 2009 Board hearing that they were friends with a couple that would come over to their house and spend time with them.  Additionally, the Veteran reported that he attended church twice a month.  Accordingly, while the Veteran has shown some difficulty establishing relationships, he has also demonstrated that he is able to establish and maintain effective relationships, such as his 29 year long marriage to his wife.  Lastly, there is no indication that the Veteran is delusional, grossly inappropriate, disoriented, in persistent danger of hurting himself or others, or is unable to perform the activities of daily living.

With regard to occupational functioning, the Veteran reported that he has worked as a lawn mower and an animal caretaker.  He stated that he worked alone for both of these jobs and that was the only way he could manage it because he did not like to be bothered by people.  He also stated that he had training in air conditioning and refrigeration; however, when he tried to get a job in that field after military service, nobody would hire him because he was irritable, short-tempered and had no patience.  The Board finds that this evidence does demonstrate considerable impairment in occupational impairment.  Nevertheless, the evidence of record still does not show occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to suicidal ideation, obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; nearly continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships, for the reasons discussed above.

Furthermore, although the Board acknowledges that the Veteran has difficulty with working in an environment where significant interaction with people is involved, the evidence reflects that he has been able to work some types of jobs and this shows some level of occupational functioning.  The December 2011 Joint Motion found that the Board failed to explain why it did not find the occupational evidence demonstrative of a 70 percent rating or greater despite the May 2010 VA examiner's conclusion that the Veteran's PTSD produced considerable to severe levels of dysfunction in social and work capacities.  However, the Board must consider all the pertinent findings at the VA examination and not focus on a single characterization or word used by the examiner.  An examiner's classification of the level of psychiatric impairment, by word, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Carpenter, 8 Vet. App. at 242; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this regard, as discussed above, the Board found significant all GAF scores assigned during the entire appeal period were not less than 54, which contemplates moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 46-47.  Additionally, the Board found that the totality of the evidence of record did not demonstrate "occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to suicidal ideation, obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; nearly continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships."  The Board, as fact finder, has the authority to place probative weight on certain aspects of the record, and factual determinations by the Board will not be overturned unless found to be clearly erroneous.  Butts v. Brown, 5 Vet. App. 532, 534 (1993) (en banc) (holding that the Court reviews findings of fact under the "clearly erroneous" standard of review).

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's disability picture, which meets the criteria for the 30 percent rating, more nearly approximates the criteria for the next higher or 50 percent disability rating, and therefore the 50 percent rating is the appropriate rating in this case.  The evidence does not reflect a disability picture which more nearly approximates a degree of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, or total social and occupational impairment.  38 C.F.R. § 4.7.  As such, a 70 percent rating or greater rating is not warranted.  In making this decision, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for the Veteran's PTSD, it is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence of record does not show a distinct period of time on appeal during which a rating in excess of 50 percent would be warranted for the Veteran's service-connected PTSD.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-connected PTSD has caused frequent periods of hospitalization or marked interference with employment.  Additionally, and of greater import, the Board finds that the relevant rating criteria to evaluate the service-connected disability reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


